


Exhibit 10.53


SUPPLY AGREEMENT
This Supply Agreement (this “Agreement”), dated as of the 2nd day of November,
2012 (the “Effective Date”), is by and between ORCHID MPS HOLDINGS, LLC, a
Delaware limited liability company (“Supplier”), and WRIGHT MEDICAL TECHNOLOGY,
INC., a Delaware corporation having a principal place of business at 5677
Airline Road, Arlington, TN 38002 (“Customer”). Supplier and Customer may be
referred to herein as a “Party” or, collectively, as the “Parties.”
RECITALS:
WHEREAS, Customer is a designer and seller of orthopedic implants and
instrumentation and desires to secure the services and capacity of Supplier; and
WHEREAS, Supplier possesses expertise with regard to the manufacture of
orthopedic implants and instrumentation; and
WHEREAS, the Parties desire to enter into this Agreement in accordance with the
terms, conditions and provisions contained below.
NOW, THEREFORE, to facilitate these purposes, in consideration of the covenants
and obligations expressed herein, the Parties agree to be legally bound as
follows:
DEFINITIONS:
Capitalized terms in this Agreement shall have the following meanings:
“Affiliate” shall mean, when used with reference to a Party, any individual or
entity directly or indirectly controlling, controlled by or under common control
with such Party. For purposes of this definition, “control” means: (a) the
direct or indirect ownership of at least 50% of the outstanding voting
securities of an entity; (b) the right to control the policy decisions of such
entity; or (c) has the power to elect or appoint at least 50% of the members of
the board of directors of the entity.
“Applicable Laws” means all applicable laws, ordinances, rules, and regulations
of a Governmental Authority, with respect to a Party's performance of its
obligations set forth in this Agreement.
“Bankruptcy Event” shall mean the person or entity in question becomes
insolvent, or voluntary or involuntary proceedings by or against such person or
entity are instituted in bankruptcy or under any insolvency law, or a receiver
or custodian is appointed for such person or entity, or proceedings are
instituted by or against such person or entity for corporate reorganization or
the dissolution of such person or entity, which proceedings, if involuntary,
shall not have been dismissed within sixty (60) days after the date of filing,
or such person or entity makes an assignment for the benefit of its creditors,
or substantially all of the assets of such person or entity are seized or
attached and not released within sixty (60) days thereafter.
“Confidential Information” shall mean this Agreement, all exhibits attached
hereto and all proprietary and confidential information of a Party, including,
without limitation, Intellectual Property, trade secrets, technical information,
specifications, business and financial information, sales information, customer
and potential customer lists and identities, product sales plans, sublicense
agreements, inventions, developments, discoveries, software, know-how, methods,
techniques, formulae, data, processes and other trade secrets and proprietary
ideas, whether or not protectable under patent, trademark, copyright or other
areas of law, that the other Party has access to or receives but does not
include information that (a) is or becomes publicly available through no fault
of the receiving Party, or (b) is received from a Third Party who is under no
obligation of confidentiality to the disclosing Party.







1

--------------------------------------------------------------------------------






“FDA” shall mean the United States Department of Health and Human Services Food
and Drug Administration or any successor agency.
“Force Majeure Event” shall mean any event beyond the reasonable control of the
Party affected by such event and which occurs without the fault or negligence of
such Party or any of its subcontractors or suppliers, including, but not limited
to, an act of God, failures or delays in transportation, fire, flood,
earthquake, storm, war, riot, revolt, act of a public enemy, embargo, explosion,
civil commotion, act of terror, or any law, rule, regulation, order by any
Governmental Authority. In each instance, the failure to perform must be beyond
the reasonable control of the affected Party.
“Governmental Authority” shall mean any applicable international, domestic
federal, state, municipal, local, territorial or other governmental department,
regulatory authority, judicial or administrative body.
“Specifications” means the design specifications for Products as provided by
Customer to Supplier.
“Intellectual Property” shall mean any and all trade secrets, patents,
copyrights, trademarks, service marks, trade names, domain names, trade dress,
URLs, brand features, know- how and similar rights of any type under the laws of
any applicable Governmental Authority relating to the products manufactured
and/or distributed by Customer.
“Product” or “Products” shall mean the products listed on Exhibit A, as such may
from time to time be amended by written agreement of the Parties.
“Third Party” shall mean any individual or entity other than a Party or an
Affiliate of a Party.
“Work in Process” means (i) partially completed goods, parts, assemblies and/or
subassemblies that are no longer part of the raw materials inventory and are not
yet a part of the finished products inventory and (ii) the costs of which shall
be all costs incurred for work in process to complete firm purchase orders by
the Supplier, including, but not limited to, raw materials, machining time,
quality assurance and engineering requirements, specialized tooling and outside
subcontractors and vendors.
“Vendor Managed Inventory” or “Kan-ban” will be used interchangeably to
represent the same process for terms of this Agreement including any written or
verbal reference to this contract or program. The VMI or Kan-ban may also be
referred to herein as “Program”. Supplier agrees to work with Customer pursuant
to this Agreement to establish an inventory management program based on
conditions agreed to by both Supplier and Customer.
ARTICLE 1.
RIGHT TO MANUFACTURE PRODUCTS
1.01     Authorization. Customer hereby appoints Supplier as its prime vendor to
manufacture and supply the Products. Customer grants Supplier a license to
manufacture and supply all of Customer's requirements for the Products, provided
that Supplier meets the price, quality, and delivery standards reasonably
established by Customer from time to time. Customer shall discuss with Supplier
any new casting programs before selecting any Third Party to manufacture or
supply any new casting products. Customer grants Supplier the right to submit a
bid to manufacture and supply any new casting products, which bid shall receive
full and good faith consideration from Customer.
ARTICLE 2.
REGULATORY AND MANUFACTURING REQUIREMENTS
2.01     Regulatory Approval. Customer shall be responsible for conducting and
paying for all necessary pre-clinical efforts, clinical validation and
regulatory obligations related to the Products. Customer will determine the
product features and will specify the intended use of the Products. Customer
shall be responsible for fulfilling regulatory requirements of 93/42/EEC
(Medical

2

--------------------------------------------------------------------------------




Devices Directive) and all future updates for CE-marking of Products. Customer
shall be responsible for any required registration and approval activities for
distribution of a Product to international locations where the Products are not
already cleared or registered for sale and own all such registrations.
2.02     Specification Developer. Customer is the specification developer for
the Products. Customer is thereby responsible for (a) establishing, maintaining
and following any design control procedures; (b) creating, maintaining and
holding all design history files; and (c) obtaining and maintaining any required
clearances, approvals, notifications, or market authorizations from the FDA or
any other relevant governmental authority.
2.03     Testing Supporting Design Changes. Testing shall be conducted by
Customer, at its expense, to validate and verify any design changes and Customer
shall maintain records of design verification and validation test reports.
2.04     Processing. Supplier will be responsible for manufacturing the Products
in accordance with the Specifications. Supplier shall maintain production
records and storage records, if applicable, and shall make said records
available for Customer as reasonably requested and shall retain those records in
accordance with the requirements of Applicable Laws. Customer will provide the
molds necessary to produce the Products. Upon expiration or termination of this
Agreement, Supplier will promptly return to Customer any and all molds provided
by Customer to Supplier. For the avoidance of doubt, the molds provided
hereunder at all times shall remain the sole and exclusive property of the
Customer. Supplier acknowledges and agrees that the molds provided hereunder are
to be solely and exclusively use in the production of the Products for Customer.
2.05     Notification of Significant Changes. Supplier shall provide thirty (30)
days prior written notice of, and obtain Customer's approval, which shall not be
unreasonably withheld, about any changes to Supplier's manufacturing processes.
“Changes” are those that will impact the quality, safety, regulatory status of
Products and include changes in the composition or method of processing or as
required by applicable standards or regulations.
2.06     Products Complaints. Customer will be the designated Party to receive
complaints and promptly advise Supplier, in writing, of complaints attributable
to the Products manufactured by Supplier under the terms contained in this
Agreement. Supplier and Customer will maintain product complaint files,
including related investigations.
2.07     Investigations. Supplier will conduct product complaint investigations
related to the manufacture or processing of Products upon request from Customer.
Supplier will provide reasonable assistance in complaint investigations and will
provide any information available to Supplier to close those investigations.
Supplier agrees to provide the results of its investigations to Customer within
thirty (30) days of receiving the complaint and to provide ongoing updates to
Customer as requested.
2.08     Reports to FDA. Each party will comply with applicable FDA reporting
requirements with respect to adverse events or corrections and removals.
2.09     Registrations and Licenses. Supplier shall maintain its current
registrations and licenses as required by Customer pursuant to its vendor
qualification requirements.
2.10     Compliance with Law. The Parties shall at all times conduct themselves
and all activities performed under this Agreement in full compliance with all
Applicable Laws, as amended from time to time.
ARTICLE 3.
PROCESSING, SUPPLY, AND DISTRIBUTION
3.01     Contact Person. As soon as reasonably practicable after the Effective
Date, each Party shall identify, by written notice, a contact person to serve as
the primary liaison between the





3

--------------------------------------------------------------------------------




Parties with regard to manufacture and supply issues. Each Party may replace its
contact person, at any time, upon written notice identifying the new contact
person.
3.02     Specifications. Supplier agrees to manufacture and supply Products to
Customer in accordance with the Specifications and the requirements provided by
Customer, which shall be consistent with the requirements and Specifications in
effect with respect to the casting operation of Customer as it existed
immediately before the execution of this Agreement. Supplier shall supply the
Products with a certification that the Products meet Customer's Specifications.
Non-conforming Products may, at Customer's option, be returned for credit or
replacement at Supplier's expense. All Products delivered pursuant to this
Agreement shall be free and clear of all claims, encumbrances, liens and
security interests.
3.03     Quality obligation. Supplier will maintain a quality system that
satisfies Customer's vendor qualification process, and be good manufacturing
practice compliant in accordance with appropriate FDA 21CFR Part 820 guidelines
as currently in effect as of the date hereof, as verified by Customer personnel,
and subject to periodic Customer audit. In the event that these regulations are
modified, amended or otherwise updated, Supplier will modify, amend or otherwise
update and maintain a quality system in accordance therewith. Customer
acknowledges that Supplier's current quality system satisfies Customer's vendor
qualification process.
3.04     Regulatory. Supplier shall notify Customer within ten (10) days of all
inspections by FDA or any other applicable regulatory authorities whether
domestic or outside U.S. territories or its borders. Inspections include but are
not limited to planned, unplanned or electronic communication or any
investigation where Supplier's is contacted related to facility, products,
processes, materials or personnel associated with the production of any of
Customer products or processes or any and all equipment used by Supplier.
Supplier agrees to allow Customer to participate in the investigation or
inspection with respect to Products. Except as it relates to proprietary
Customer-specific information, the Parties shall provide each other the full
results of the inspection, and any responses thereto, that are related to said
products or investigation.
3.05     Record Keeping. Supplier shall, for as long as required by Applicable
Law, keep complete records and books covering the manufacture of Products
including details of component and raw material procurement and other documents
relating to this Agreement. Supplier agrees to permit Customer, at Customer's
expense upon reasonable request and during ordinary business hours, and to have
access to and make copies of such records, books and all other documents and
materials in the possession and under the control of Supplier directly relating
to or pertaining to the Products. Customer shall provide Supplier at least
thirty (30) days prior written notice of a record inspection requested pursuant
to this paragraph, and Customer shall be entitled to no more than one record
inspection in any six-month period.
3.06     Regulatory Inspection. Following inspections by applicable regulatory
authorities, including, without limitation, the FDA or applicable regulatory
authorities of products or processes as identified in Section 3.04, Supplier
shall do such actions or cause such actions to be done that are necessary,
advisable or appropriate so that Supplier remains in good standing with any such
regulatory authorities.
3.07     Order, Acceptance and Supply of the Product. All orders for Products
shall be filled by Supplier based upon the conditions as stated below:
(a)With respect to each Product, Customer will issue to Supplier blanket and/or
firm orders for a period of one full calendar quarter, and provide any available
information or forecasts covering a period of three additional calendar
quarters. Six (6) weeks prior to the beginning of the forecast quarter, Customer
will issue to Supplier a blanket and/or firm purchase order for the next
calendar quarter period of forecast, and will make available a forecast for the
next three (3)







4

--------------------------------------------------------------------------------




calendar quarters. Supplier will supply Products in accordance with such orders
and the Specifications or other Products in accordance with agreed and
acknowledged purchase orders. Supplier will use commercially reasonable efforts
to meet Customer's delivery requirements.
(b)In the event Supplier is unable to manufacture Products in accordance with
the Specifications and in such quantities specified in Customer purchase orders
and forecasts for any reason, except for a default by Customer hereunder or a
Force Majeure Event, then Supplier shall have the obligation to retain a
subcontractor to manufacture the Products in accordance with the Specifications.
The subcontractor must be a qualified alternative manufacturer and meet or
exceed Customer quality standards through the remaining terms and conditions
contained in this Agreement; Products manufactured by a subcontractor shall be
supplied to Customer at no additional cost. To the extent Supplier cannot or
does not engage a subcontractor to manufacture the Products in accordance with
the Specifications and in such quantities set forth in Customer purchase orders
and forecasts, Customer has the right to retain a Third Party to manufacture the
Products, and Supplier shall reimburse Customer for incremental costs incurred
by Customer in the manufacture or delivery of the Product in an amount up to 50%
above Supplier's price for supplying such Product hereunder. For the avoidance
of doubt, Supplier will not be liable for any Third Party costs incurred by
Customer to manufacture and deliver Product in the event of (i) a default by
Customer hereunder, (ii) a Force Majeure Event or (iii) Customer requests for
Product in excess of purchase orders and forecasts.
3.08     Delivery Terms. Unless directed in writing by Customer to the contrary,
all deliveries of Products by Supplier to Customer shall be delivered to
Customer's facility in Arlington, TN. All shipments will be FOB Supplier's
facility, at which point title shall pass to Customer, and Supplier's liability
as to delivery shall cease. Supplier has no responsibility for risk of damage to
or loss or delay of Products if package in accordance with Customer's
requirements. Supplier will pay freight from Supplier's facility in Oregon City,
Oregon to Customer's facility in Arlington, TN based on normal course of
business freight shipments. Special or unusual requirements placed by Customer
for expedited shipments shall be negotiated at the time shipment is required.
3.09     Packaging. Supplier shall package and label Products according to the
Specifications provided by Customer and as noted on a purchase order and shall
be included as part of the invoice prices described in Section 4.01.
3.10     Inspection of Shipment and Notice of Claims. Customer must inspect
delivered Products within a reasonable time of delivery, and Customer shall
notify Supplier in writing of any shortage of products or non-conforming
Products within thirty (30) days of its receipt of the shipment of Products from
Supplier. Products are non-conforming if they do not satisfy the requirements
set forth in the Specifications or the applicable purchase order. If Customer
does not notify Supplier in writing of any shortage of Products or
non-conforming Products within thirty (30) days of its receipt of shipment, the
Products shall be deemed accepted by Customer. In the case of non-conformance
due to latent defects or other defects which are not readily observable, if
Customer fails to notify Supplier in writing of the non-conforming Products
within the thirty (30) days after Customer knows, or should have known of the
defects, the Products shall be deemed accepted by Customer.
3.11     Reservation of Rights. Except as expressly provided in this Agreement,
no right, title or interest is granted, whether express or implied, by Customer
to Supplier, and nothing in this Agreement shall be deemed to restrict
Customer's right to exploit Customer's own Intellectual Property relating to
Products provided that such exploitation does not use Intellectual Property of
Supplier. Notwithstanding the above, any patentable or unpatentable inventions,
discoveries, improvements, processes, methodologies, and ideas of general
applicability relating to Products except those that directly relate to Supplier
processes shall be the sole property of Customer.







5

--------------------------------------------------------------------------------




3.12     Customer Marks/Marketing. Supplier acknowledges that Customer is the
sole and exclusive owner of its trademarks, service marks, insignias, and
copyrighted materials, and Supplier will not claim rights of ownership therein
or make any attempt to register them nor will they reference or display Customer
name or products without prior written permission of Customer.
ARTICLE 4.
COMPENSATION TERMS
4.01     Pricing/Supply Costs for Products. The price of the Products is set
forth on Exhibit A. Prices for the Products shall be adjusted at least annually
to reflect raw material cost fluctuations. On each anniversary of the Effective
Date, and/or at such other times as the Parties may mutually determine, the
Parties shall negotiate in good faith to adjustments to prices for Products
based on Supplier's raw material costs and in accordance with the methodology
set forth on Exhibit B. Supplier will reserve raw materials to cover expected
demand for the forecast period agreed upon by the Parties, which shall not
exceed one year. The prices listed on Exhibit A as of the Effective Date reflect
a cost of Co of $[***] per pound, Mo of $[***] per pound, and Cr of $[***] per
pound.
4.02     Payment Terms. Payment terms will be net forty-five (45) days from the
date of the invoice of Products shipped by Supplier in acceptable condition.
4.03     Taxes. All payments required to be made by Customer to Supplier, under
this Agreement are exclusive of any applicable federal, state and local taxes.
Any present or future sales, revenue, excise, withholding or other tax, fees, or
charge of any nature, imposed by any public authority, applicable to the
purchase of Products hereunder (other than value added taxes or taxes based on
Supplier's net income), shall be added to the purchase price and shall be paid
by Customer unless an exemption therefrom is obtained.
4.04     Minimums. Customer is not required to purchase any minimum amount of
Products.
4.05     VMI and/or Kan-Ban Process. In an effort to smooth out production
Supplier agrees to implement a VMI and/or Kan-ban process. Supplier and Customer
will work together to develop mutually beneficial stock levels and order
quantities that help both companies reduce inventory and maintain steady
production flow.
ARTICLE 5.
TERM AND TERMINATION
5.01     Term and Renewal. This Agreement shall begin on the Effective Date and
shall continue for ten (10) years unless terminated earlier in accordance with
this Article 5
5.02     Termination. Either Party may terminate this Agreement immediately upon
written notice to the other Party in the event:
(a)    The other Party becomes the subject of a Bankruptcy Event which is not
dismissed within sixty (60) days of the filing of the bankruptcy petition; or
(b)    With cause upon thirty (30) days' advance written notice after a material
breach or material default by the other Party of any provision of this Agreement
occurs, and such Party fails to remedy such breach or default if notified in
writing. The thirty (30) day time period shall be automatically extended
provided the defaulting Party is exercising diligence to remedy the breach or
default and diligently continues to remedy the breach or default.
5.03     Termination without Cause. Either Customer or Supplier may terminate
this Agreement without cause and without any liability for either party except
as specifically provided in Section 5.04 by providing at least one (1) year
prior written notice to the other Party.
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.





6

--------------------------------------------------------------------------------






5.04     Upon Termination. Upon termination of this Agreement, this Agreement
shall thereafter have no effect, except that:
(a)     the provisions of Articles 5, 6, 7, and 9 shall survive and apply,
(b)     payment obligations that have accrued prior to the date of termination
shall remain due and payable in accordance with the terms of this Agreement,
(c)payment obligations that have accrued but have not been invoiced as of the
date of termination shall be invoiced and paid in full within thirty (30) days
of receipt of such invoice,
(d)Supplier shall fill all firm orders in effect at the time of the termination
unless otherwise agreed by the Parties,
(e)Supplier shall promptly return to Customer any and all molds provided by
Customer to Supplier,
(f)the Parties shall return to each other all information, data and material
furnished to the other Party and designated as Confidential together with all
copies thereof,
(g)neither Party shall be relieved from liability for any breach of any
representation, warranty or agreement hereunder occurring prior to such
termination, and
(h)all remaining inventory, purchase orders, and work in process, not in excess
of the purchase orders, and all raw materials not in excess of the agreed-upon
forecast period under Section 4.01, held by Supplier or being or to be completed
by Supplier shall be scheduled for delivery and the costs thereof shall be
invoiced to Customer and will become due and payable; provided that Supplier
uses commercially reasonable efforts to mitigate any damages suffered from
holding such excess inventory, work in process, and raw materials.
ARTICLE 6.
CONFIDENTIALITY
6.01     Confidentiality Obligations. Except as permitted elsewhere under the
terms of this Agreement, each Party shall:
(a)     receive and maintain the Confidential Information of the other Party in
strict confidence;
(b)     not disclose such Confidential Information to any Third Parties unless
expressly needed for product development or manufacturing and as agreed in
writing by the Parties; and
(c)    promptly notify the disclosing Party upon learning of any Applicable Law,
rule, regulation or court order that purports to compel disclosure of any
Confidential Information of the disclosing Party and to reasonably cooperate
with the disclosing Party in the exercise of the disclosing Party's right to
protect the confidentiality of such Confidential Information.
Neither Party hereto shall use all or any part of the Confidential Information
of the other Party for any purpose other than to perform its obligations under
this Agreement. Each Party shall ensure that its employees, representatives and
agents comply with this provision.
6.02     Exclusions. Nothing contained herein shall prevent a Party from
disclosing Confidential Information pursuant to any Applicable Law or to any
subcontractor who needs to know such information for the purposes of this
Agreement so long as such subcontractor agrees to be bound by the terms of the
confidentiality provisions contained herein; provided that such Party complies
with the notice provisions of Section 6.01(c) to the extent permissible under
Applicable Law.







7

--------------------------------------------------------------------------------




Such disclosure shall not alter the status of such information hereunder for all
other purposes as Confidential Information.
6.03     Termination. Upon termination of this Agreement, all Confidential
Information shall be returned to the disclosing Party or destroyed, unless
otherwise specified or permitted elsewhere under this Agreement. Trade secret
information shall remain confidential so long as it meets the definition of
Confidential Information.
6.04     Injunction. Each Party acknowledges and agrees that the provisions of
this Article 6 are reasonable and necessary to protect the other Party's
interests in its Confidential Information, that any breach of the provisions of
this Article 6 may result in irreparable harm to such other Party and that the
remedy at law for such breach may be inadequate. Accordingly, in the event of
any breach or threatened breach of the provisions of this Article 6 by a Party
hereto, the other Party, in addition to any other relief available to it at law,
in equity or otherwise, shall be entitled to seek temporary and permanent
injunctive relief restraining the breaching Party from engaging in or continuing
any conduct that would constitute a breach of this Article 6, without the
necessity of proving actual damages or posting a bond or other security.
6.05     Publicity. Except as may be required by Applicable Laws (including
those arising under any securities laws), neither Party will originate any
publicity, news release or other public announcement, written or oral, whether
to the public press or otherwise, concerning the relationship between the
Parties or the transactions described in this Agreement without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld or delayed. In the event disclosure is required by Applicable Law, then
the Party required to so disclose such information shall, to the extent
possible, provide to the other Party for its approval (such approval not to be
unreasonably withheld) a written copy of such public announcement at least five
(5) business days prior to disclosure.
ARTICLE 7.
REPRESENTATIONS AND WARRANTIES, INDEMNIFICATION,
LIMITATION ON DAMAGES AND INSURANCE
7.01     Mutual. Each Party hereby represents, covenants and warrants to the
other Party that:
(a)     It has the corporate power, or limited liability company power, as
applicable, to enter into this Agreement and to grant the rights and licenses
granted herein and otherwise perform this Agreement;
(b)    to the best of each Party's knowledge, the entering into of this
Agreement by such Party will not (i) violate any provision of law, statute, rule
or regulation or any ruling, writ, injunction, order, judgment or decree of any
court, administrative agency or other governmental body or (ii) conflict with or
result in any breach of any of the terms, conditions or provisions of, or
constitute a default under its organizational documents, as amended to date, or
any material note, indenture, mortgage, lease, agreement, contract, purchase
order or other instrument, document or agreement;
(c)    When executed and delivered by it, this Agreement will constitute a
legal, valid and binding obligation of it, enforceable against it in accordance
with the provisions of this Agreement; and
(d)    it shall perform its obligations under this Agreement in compliance with
all Applicable Laws.
7.02     Products. Supplier represents and warrants to the best of its knowledge
that the Products delivered to Customer shall be in accordance with this
Agreement and will not deviate from the Specifications and that any damage
arising from Supplier's breach of this warranty shall promptly be remedied by
Supplier at its sole expense. EXCEPT FOR THE LIMITED EXPRESS WARRANTIES







8

--------------------------------------------------------------------------------




CONTAINED IN THIS AGREEMENT, SUPPLIER DOES NOT MAKE ANY WARRANTIES, EXPRESS OR
IMPLIED, IN FACT OR IN LAW, WITH RESPECT TO ANY PRODUCT OR SERVICES PROVIDED
HEREUNDER, INCLUDING, BUT NOT LMITED TO, ANY IMPLIED WARRANTIES OF QUALITY,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, PERFORMANCE OR
NONINFRINGEMENT. EXCEPT FOR THE LIMITED EXPRESS WARRANTIES CONTAINED IN THIS
AGREEMENT, ALL SUCH OTHER WARRANTIES ARE HEREBY DISCLAIMED.
7.03     Design Services. Customer expressly acknowledges that it is solely
responsible for all aspects of the design of the Products and that Supplier has
no responsibility and makes no representations or warranties whatsoever
regarding the design of the Products. Customer warrants to Supplier that its
design work and resulting Specifications represent original work product and do
not directly or indirectly infringe upon the intellectual property rights of any
Third Party.
7.04     Indemnification by Customer. Customer shall, indemnify and hold
harmless Supplier, its Affiliates and their respective officers, directors,
employees and agents from and against any and all losses, damages, liabilities,
obligations, penalties, judgments, awards, costs, expenses, including reasonable
attorney and court costs, and disbursements, including without limitation, the
costs, expenses and disbursements, as and when incurred, of investigating,
preparing or defending any claim, action, suit, proceeding or investigation
asserted by a Third Party, caused by, relating to, based upon, arising out of or
in connection with (a) (i) negligence, (ii) defect in the design of the
Products, or (iii) recklessness or intentional misconduct or misstatements, on
the part of Customer or its Affiliates or any of their officers, directors or
employees, or (b) Customer's breach of any duty, representation warranty or
covenant of this Agreement or (c) any claim that Customer's processes or
Customer's designed products infringe intellectual property rights of any Third
Party or (d) any claim against Supplier resulting from the use or misuse of the
Products.
7.05     Indemnification by Supplier. Supplier shall indemnify and hold harmless
Customer, its Affiliates and their respective officers, directors, employees and
agents from and against any and all losses, damages, liabilities, obligations,
penalties, judgments, awards, costs, expenses, including reasonable attorney and
court costs, and disbursements, including without limitation, the costs,
expenses and disbursements, as and when incurred, of investigating, preparing or
defending any claim, action, suit, proceeding or investigation asserted by a
Third Party, caused by, relating to, based upon, arising out of or in connection
with (a) (i) negligence, (ii) defect arising out of the manufacture of the
Products, or (iii) recklessness or intentional misconduct or misstatement, on
the part of Supplier, its Affiliates or any of their officers, directors or
employees, or (b) Supplier's breach of any duty, representation warranty or
covenant of this Agreement.
7.06    Indemnitee Obligations. Each person seeking to be reimbursed,
indemnified, or held harmless (each, an “Indemnitee”) shall
(a)    provide the Party obliged to indemnify such Indemnitee with prompt
written notice of any claim, suit, demand or other action for which such
Indemnitee seeks to be reimbursed, indemnified, or held harmless (each, a
“Claim”), which notice shall include a reasonable identification of the alleged
facts giving rise to such Claim,
(b)    grant such Party reasonable input regarding any such Claim and
(c)    reasonably cooperate with such Party and its agents in defense of any
such Claim at the indemnifying Party's expense.
Each Indemnitee shall have the right to participate in the defense of any Claim
for which such Indemnitee seeks to be reimbursed, indemnified, or held harmless,
by using attorneys of such Indemnitee's choice, at such Indemnitee's expense.
Any settlement of a Claim for which any Indemnitee seeks to be reimbursed,
indemnified, or held harmless under this Article 7 shall be







9

--------------------------------------------------------------------------------




subject to the prior written approval of such Indemnitee, such approval not to
be unreasonably withheld, conditioned or delayed.
7.07     Essential Part of Bargain. The Parties acknowledge that the provisions
set forth in this Article 7 are an essential element of this Agreement between
the Parties and that the Parties would not have entered into this Agreement
without such provisions.
7.08     Adequate Insurance.  During the term of this Agreement, each of the
Parties shall obtain and maintain at its sole cost and expense, product
liability insurance or self-insurance that meets the following requirements (a)
the insurance shall insure such Party and its Affiliates against all liability
related to the product, including liability for bodily injury, property damage,
wrongful death and any contractual indemnity obligations imposed by this
Agreement, and (b) the insurance shall be in amounts, respectively, that are
reasonable and customary in the industry for companies of comparable size and
activity but in no event less than One Million and 00/100 Dollars per claim and
Five Million Dollars in the aggregate. The Parties shall provide each other with
a certificate of insurance evidencing the above coverage prior to commencing any
work under this Agreement. The insurance certificate to be furnished must also
evidence, that the Party's policies of insurance, which are required hereunder,
have been endorsed to (x) provide the other Party with thirty (30) days' prior
written notice of cancellation of such insurance coverage for any reason, except
for non-payment of premium, as to which the other Party shall receive ten (10)
days' prior written notice of cancellation, (y) name the certificate holder, its
affiliates, subsidiaries, officers, directors, and employees (collectively, the
“Certificate Holder”) as additional insureds, and (z) waive subrogation against
the Certificate Holder. If a Party carries umbrella liability coverage, then,
all of the requirements of this paragraph shall apply to such umbrella liability
coverage. Notwithstanding the foregoing, coverage for a Certificate Holder as an
additional insured will not apply to bodily injury, property damage or any other
damages arising out of the negligent or willful acts or omissions of Certificate
Holder, any employees of Certificate Holder or any third party.
7.09     Limitation on Damages. NOTWITHSTANDING ANY OTHER TERM OF THIS
AGREEMENT, IN NO EVENT SHALL ANY PARTY, OR SUCH PARTY'S DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS OR AFFILIATES, BE LIABLE TO THE OTHER PARTY HERETO FOR ANY
CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES,
COSTS OR EXPENSES (INCLUDING, BUT NOT LIMITED TO, LOST PROFITS, LOST REVENUES
AND/OR LOST SAVINGS), WHETHER BASED UPON A CLAIM OR ACTION OF CONTRACT,
WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE, ARISING FROM A BREACH OR
ALLEGED BREACH OF THIS AGREEMENT OR THE USE OF ANY PRODUCT SUPPLIED TO CUSTOMER
HEREUNDER, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.
ARTICLE 8.
FORCE MAJEURE
8.01     Performance Delay. The performance of a Party impacted by a Force
Majeure Event, other than the satisfaction of payment obligations that have
accrued under this Agreement, is delayed, without liability, for the duration of
a Force Majeure Event.
8.02     Notice. The Party whose performance is affected by a Force Majeure
Event (the “Affected Party”) shall give prompt written notice to the other Party
stating the details and expected duration of the event. Once notice is given of
a Force Majeure Event, the Parties shall keep each other reasonably informed of
the situation until the Force Majeure Event terminates or this Agreement is
terminated, whichever occurs first. If the performance of the Affected Party
does not resume within twelve (12) months of the occurrence of a Force Majeure
Event, the other Party shall have the right to terminate this Agreement without
penalty, except Customer's satisfaction of payment obligations that have accrued
under this Agreement shall survive the termination of this Agreement. Each Party
has full management discretion in dealing with its own labor issues.

10

--------------------------------------------------------------------------------




ARTICLE 9.
MISCELLANEOUS
9.01     Governing Law. This Agreement shall be governed by and interpreted
under the laws of the State of Tennessee, without regard to its conflicts of law
provisions. Further, the United Nations Convention on Contracts for the
International Sale of Goods, 1980, shall not apply hereto. Any action,
litigation, claim, dispute, or proceeding relating in any way, either directly
or indirectly, to this Agreement shall be brought exclusively in the state
courts of Shelby County, Tennessee, or the U.S. District Court for the Western
District of Tennessee, as applicable. Both Parties consent to the jurisdiction
and venue of the courts referenced herein and agree not to assert the defense of
forum non-conveniens.
9.02     No Assignment. Supplier may not transfer or assign any rights or
delegate any obligations hereunder, in whole or in part, whether voluntarily or
by operation of law, without the prior written consent of Customer, which
consent may be withheld pursuant to reasonable business discretion. Customer may
freely assign its rights hereunder. Subject to the foregoing, all of the terms,
conditions and provisions of this Agreement shall be binding upon and shall
inure to the benefit of the permitted successors and assigns of the respective
parties hereto.
9.03     Independent Contractors. In connection with this Agreement, each Party
is an independent contractor. This Agreement does not, and shall not be
construed to, create an employer-employee, agency, joint venture or partnership
relationship between the Parties. Neither Party shall have any authority to act
for or to bind the other Party in any way, to alter any of the terms or
conditions of any of the other Party's standard forms of invoices, sales
agreements, warranties or otherwise, or to warrant or to execute agreements on
behalf of the other or to represent that it is in any way responsible for the
acts, debts, liabilities or omissions of the other Party.
9.04. Notices. All notices, reports, payments and other communications required
or permitted to be given under this Agreement (each, a “Notice”) shall be in
writing and shall be given either by personal delivery against a signed receipt,
by express delivery using a nationally recognized overnight courier or by
facsimile. All Notices shall be properly addressed as follows, or to such other
addresses as may be specified in a Notice given hereunder:
If to Supplier:
 
with a copy to:


Matt Burba
 
Jorge M. Ramos
Executive VP of Implant Mfg
 
Chief Financial Officer
1489 Cedar St.
 
1489 Cedar St.
Holt, MI 48842
 
Holt, MI 48842
Facsimile: (517) 694-2340
 
Facsimile: (517) 694-2340
 
 
 
If to Customer:


 
with a copy to:


Director of Procurement
 
General Counsel
Wright Medical Technology, Inc.
 
Wright Medical Technology, Inc.
5677 Airline Road
 
5677 Airline Road
Arlington, TN 38002
 
Arlington, TN 38002
Facsimile: (901) 867-9534
 
Facsimile: (901) 867-9534



A Notice shall be deemed to be effective upon personal delivery or, if sent via
overnight delivery, upon receipt thereof. A Notice sent via facsimile is deemed
effective on the same day (or if such day is not a business day, then on the
next succeeding business day) if such facsimile is sent before 5:00 p.m. Central
Standard Time and on the next day (or if such day is not a business day, then on
the next succeeding business day) if such Notice is sent after 5:00 p.m. Central
Standard Time.
9.05     Amendment or Modification. No subsequent amendment, modification or
waiver of any of the provisions of this Agreement shall be effective unless in
writing and signed by the Parties.

11

--------------------------------------------------------------------------------




9.06     Entire Agreement. This Agreement and the exhibits attached hereto set
out the entire agreement between the Parties with respect to the subject matter
hereof and supersedes all prior agreements, proposals, arrangements and
communications, whether oral or written, with respect to the subject matter
hereof. In the event that there is a conflict between the terms contained in the
Exhibits and the terms contained in this Agreement, then except for the terms
contained in Exhibit A, this Agreement shall control. The terms contained in
Exhibit A shall control the terms contained in the Agreement.
9.07     Severability. If any provision of this Agreement is held by a tribunal
of competent jurisdiction to be illegal, invalid or otherwise unenforceable in
any jurisdiction, then to the fullest extent permitted by law (a) the same shall
not effect the other provisions of this Agreement, (b) such provision shall be
deemed modified to the extent necessary in the tribunal's opinion to render such
provision enforceable, and the rights and obligations of the Parties shall be
construed and enforced accordingly, preserving to the fullest extent the intent
and agreements of the Parties set forth herein and (c) such finding of
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of such provision in any other jurisdiction.
9.08     No Waiver. Failure to enforce any term of this Agreement is not a
waiver of future enforcement of that or any other term. No term or provision of
this Agreement will be deemed waived and no breach excused unless such waiver or
excuse is in writing and signed by the Party against whom enforcement of such
waiver or excuse is sought.
9.09     No Third Party Beneficiaries. Nothing in this Agreement is intended to
confer benefits, rights or remedies unto any person or entity other than the
Parties and their permitted successors and assigns.
9.09     Headings. The headings appearing at the beginning of the sections
contained in this Agreement have been inserted for identification and reference
purposes only and shall not be used to determine the construction or
interpretation of this Agreement. The nomenclature of the defined terms in this
Agreement shall only be used for the construction of this Agreement and are not
to be used for any other purpose, including, but not limited to, interpretation
for accounting purposes.
9.10     Execution in Counterparts, Facsimiles. This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original and all
of which together shall constitute one and the same instrument. This Agreement
shall become binding when any one or more counterparts hereof, individually or
taken together, bear the signatures of both Parties hereto. For the purposes
hereof, a facsimile copy of this Agreement, including the signature pages
hereto, shall be deemed an original.
9.11    Controlling Agreement. In the event any term of this Agreement is
inconsistent with the terms of a purchase order issued by Customer or purchase
order acknowledgment issued by the Supplier, then the terms of this Agreement
shall control.




[SIGNATURE PAGE AND EXHIBITS TO FOLLOW.]

12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties to the Agreement by their duly authorized
representatives have executed this Agreement as of the date first written above.
ORCHID MPS HOLDINGS, LLC
WRIGHT MEDICAL TECHNOLOGY, INC.
 
 
By:/s/ Michael E. Miller
By:/s/ William L. Griffin
Name:  Michael E. Miller
Name:  William L. Griffin
Title:Chief Executive Officer
Title:Senior Vice President, Global Operations




13

--------------------------------------------------------------------------------




EXHIBIT A
PRODUCTS
2011 Foundry Completions 
 
 
 
 
 
9/27/2012
 
 
 
 
 
 
Part #
Item Description
Do Ty
G/L Cat
Or Ty
 ABP
Price
106303
IMP FEM PC SM+ RT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
106304
IMP FEM PC MD LT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
106305
IMP FEM PC MD RT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
106307
IMP FEM PC LG RT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
106308
IMP FEM PC LG+ LT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
106310
IMP FEM PC XLG LT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
106311
IMP FEM PC XLG RT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
106386
IMP FEM LG RT KNE CC WT3C
IC
CM95
WO
 $ [***]
 $ [***]
107890
IMP FEM POST STAB XLG LT KNE
IC
CM95
WO
 $ [***]
 $ [***]
108456
IMP FEM PC MD+ LT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
108457
IMP FEM PC MD+ RT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
111086
IMP FEM POST STAB NON POR OPEN
IC
CM95
WO
 $ [***]
 $ [***]
111641
IMP TIB MD+ KNE CC OADV C
IC
CM95
WO
 $ [***]
 $ [***]
117240
IMP HIP HEMI 36-37 CAST CC
IC
CM64
WO
 $ [***]
 $ [***]
117244
IMP HIP HEMI 44-45 CAST CC
IC
CM64
WO
 $ [***]
 $ [***]
117245
IMP HIP HEMI 46-47 CAST CC
IC
CM64
WO
 $ [***]
 $ [***]
117246
IMP HIP HEMI 48-49 CAST CC
IC
CM64
WO
 $ [***]
 $ [***]
117247
IMP HIP HEMI 50-51 CAST CC
IC
CM64
WO
 $ [***]
 $ [***]
117248
IMP HIP HEMI 52-53-54 CAST CC
IC
CM64
WO
 $ [***]
 $ [***]
117249
IMP HIP HEMI 55-56-57 CAST CC
IC
CM64
WO
 $ [***]
 $ [***]
118339
IMP INSERT 28/37 F75 GI
IC
CM64
WO
 $ [***]
 $ [***]
118340
IMP INSERT 28/41 F75 GII
IC
CM64
WO
 $ [***]
 $ [***]
118341
IMP INSERT 28/48 F75 GIII
IC
CM64
WO
 $ [***]
 $ [***]
118342
IMP INSERT 28/52 F75 GIV
IC
CM64
WO
 $ [***]
 $ [***]
118343
IMP INSERT 32/41 F75 GII
IC
CM64
WO
 $ [***]
 $ [***]
118344
IMP INSERT 32/48 F75 GIII
IC
CM64
WO
 $ [***]
 $ [***]
118525
IMP 28MM HEAD F-75 CAST
IC
CM64
WO
 $ [***]
 $ [***]
118526
IMP 32MM HEAD F-75 CAST
IC
CM64
WO
 $ [***]
 $ [***]
118527
IMP 36MM HEAD F-75 CAST
IC
CM64
WO
 $ [***]
 $ [***]
123941
IMP BASE SZ 1 KNE CC ADV CST
IC
CM95
WO
 $ [***]
 $ [***]
123942
IMP BASE SZ 2/1+ KNE CC ADV
IC
CM95
WO
 $ [***]
 $ [***]
123943
IMP BASE SZ 3/2+ KNE CC ADV
IC
CM95
WO
 $ [***]
 $ [***]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


A-1
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

--------------------------------------------------------------------------------




123944
IMP BASE SZ 4/3+ KNE CC ADV
IC
CM95
WO
 $ [***]
 $ [***]
123945
IMP BASE SZ 5/4+ KNE CC ADV
IC
CM95
WO
 $ [***]
 $ [***]
123946
IMP BASE SZ 6/5+ KNE CC ADV
IC
CM95
WO
 $ [***]
 $ [***]
124994
IMP HIP HEMI 38-42 CC F75
IC
CM14
WO
 $ [***]
 $ [***]
125149
IMP PCR FEM RT SIZE 0
IC
CM95
WO
 $ [***]
 $ [***]
125974
IMP TIB.HNGE.BASE SLM.STM
IC
CM14
WO
 $ [***]
 $ [***]
127448
IMP FEM KNE LT 72MM RSCTN
IC
CM14
WO
 $ [***]
 $ [***]
127449
IMP FEM KNE RT 72MM RSCTN
IC
CM14
WO
 $ [***]
 $ [***]
128820
IMP CUP SZ.AA HIP CC BPLR
IC
CM64
WO
 $ [***]
 $ [***]
128821
IMP CUP SZ.A HIP CC BPLR
IC
CM64
WO
 $ [***]
 $ [***]
128822
IMP CUP SZ.B HIP CC BPLR
IC
CM64
WO
 $ [***]
 $ [***]
128823
IMP CUP SZ.C HIP CC BPLR
IC
CM64
WO
 $ [***]
 $ [***]
128824
IMP CUP SZ.D HIP CC BPLR
IC
CM64
WO
 $ [***]
 $ [***]
129140
IMP CAST TIB SZ 2.5 CC ADVC
IC
CM95
WO
 $ [***]
 $ [***]
129752
IMP SPIKED CUP 40 X 46
IC
CM64
WO
 $ [***]
 $ [***]
129753
IMP SPIKED CUP 42 X 48
IC
CM64
WO
 $ [***]
 $ [***]
129754
IMP SPIKED CUP 44 X 50
IC
CM64
WO
 $ [***]
 $ [***]
129755
IMP SPIKED CUP 46 X 52
IC
CM64
WO
 $ [***]
 $ [***]
129756
IMP SPIKED CUP 48 X 54
IC
CM64
WO
 $ [***]
 $ [***]
129757
IMP SPIKED CUP 50 X 56
IC
CM64
WO
 $ [***]
 $ [***]
129758
IMP SPIKED CUP 52 X 58
IC
CM64
WO
 $ [***]
 $ [***]
129759
IMP SPIKED CUP 54 X 60
IC
CM64
WO
 $ [***]
 $ [***]
129905
IMP CUP CAST 36 X 42 CNSR+
IC
CM64
WO
 $ [***]
 $ [***]
129909
IMP CUP CAST 44 X 50 CNSR+
IC
CM64
WO
 $ [***]
 $ [***]
129910
IMP CUP CAST 46 X 52 CNSR+
IC
CM64
WO
 $ [***]
 $ [***]
129911
IMP CUP CAST 48 X 54 CNSR+
IC
CM64
WO
 $ [***]
 $ [***]
129912
IMP CUP CAST 50 X 56 CNSR+
IC
CM64
WO
 $ [***]
 $ [***]
129913
IMP CUP CAST 52 X 58 CNSR+
IC
CM64
WO
 $ [***]
 $ [***]
129914
IMP CUP CAST 54 X 60 CNSR+
IC
CM64
WO
 $ [***]
 $ [***]
129915
IMP CUP CAST 56 X 62 CNSR+
IC
CM64
WO
 $ [***]
 $ [***]
130496
IMP CAST SZ 1 FEM LT NP KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
130497
IMP CAST SZ 1 FEM RT NP KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
130498
IMP CAST SZ 2 FEM LT NP KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
130499
IMP CAST SZ 2 FEM RT NP KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
130500
IMP CAST SZ 3 FEM LT NP KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
130501
IMP CAST SZ 3 FEM RT NP KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
130502
IMP CAST SZ 4 FEM LT NP KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
130503
IMP CAST SZ 4 FEM RT NP KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


A-2
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

--------------------------------------------------------------------------------




130504
IMP CAST SZ 5 FEM LT NP KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
130505
IMP CAST SZ 5 FEM RT NP KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
130507
IMP CAST SZ 6 FEM RT NP KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
130508
IMP CAST SZ 1 FEM LT PC KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
130509
IMP CAST SZ 1 FEM RT PC KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
130510
IMP CAST SZ 2 FEM LT PC KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
130511
IMP CAST SZ 2 FEM RT PC KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
130512
IMP CAST SZ 3 FEM LT PC KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
130513
IMP CAST SZ 3 FEM RT PC KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
130514
IMP CAST SZ 4 FEM LT PC KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
130515
IMP CAST SZ 4 FEM RT PC KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
130516
IMP CAST SZ 5 FEM LT PC KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
130517
IMP CAST SZ 5 FEM RT PC KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
130538
IMP CAST SZ 1 FEM POST STAB NP
IC
CM95
WO
 $ [***]
 $ [***]
130539
IMP CAST SZ 2 FEM POST STAB NP
IC
CM95
WO
 $ [***]
 $ [***]
130540
IMP CAST SZ 3 FEM POST STAB NP
IC
CM95
WO
 $ [***]
 $ [***]
130541
IMP CAST SZ 4 FEM POST STAB NP
IC
CM95
WO
 $ [***]
 $ [***]
130542
IMP CAST SZ 5 FEM POST STAB NP
IC
CM95
WO
 $ [***]
 $ [***]
130544
IMP CAST SZ 1 FEM LT REV NP
IC
CM95
WO
 $ [***]
 $ [***]
130545
IMP CAST SZ 1 FEM RT REV NP
IC
CM95
WO
 $ [***]
 $ [***]
130546
IMP CAST SZ 2 FEM LT REV NP
IC
CM95
WO
 $ [***]
 $ [***]
130547
IMP CAST SZ 2 FEM RT REV NP
IC
CM95
WO
 $ [***]
 $ [***]
130548
IMP CAST SZ 3 FEM LT REV NP
IC
CM95
WO
 $ [***]
 $ [***]
130549
IMP CAST SZ 3 FEM RT REV NP
IC
CM95
WO
 $ [***]
 $ [***]
130550
IMP CAST SZ 4 FEM LT REV NP
IC
CM95
WO
 $ [***]
 $ [***]
130551
IMP CAST SZ 4 FEM RT REV NP
IC
CM95
WO
 $ [***]
 $ [***]
130552
IMP CAST SZ 5 FEM LT REV NP
IC
CM95
WO
 $ [***]
 $ [***]
130553
IMP CAST SZ 5 FEM RT REV NP
IC
CM95
WO
 $ [***]
 $ [***]
130556
IMP CAST SZ 1.5 FEM LT PRIM NP
IC
CM95
WO
 $ [***]
 $ [***]
130557
IMP CAST SZ 1.5 FEM RT PRIM NP
IC
CM95
WO
 $ [***]
 $ [***]
130558
IMP CAST SZ 1.5 FEM LT PRIM PC
IC
CM95
WO
 $ [***]
 $ [***]
130559
IMP CAST SZ 1.5 FEM RT PRIM PC
IC
CM95
WO
 $ [***]
 $ [***]
130569
IMP CAST SZ 4 FEM LT MD/RT LAT
IC
CM95
WO
 $ [***]
 $ [***]
130577
IMP CAST SZ 1 FEM LT STEMMED
IC
CM95
WO
 $ [***]
 $ [***]
130578
IMP CAST SZ 1 FEM RT STEMMED
IC
CM95
WO
 $ [***]
 $ [***]
130579
IMP CAST SZ 2 FEM LT STEMMED
IC
CM95
WO
 $ [***]
 $ [***]
130580
IMP CAST SZ 2 FEM RT STEMMED
IC
CM95
WO
 $ [***]
 $ [***]
130581
IMP CAST SZ 3 FEM LT STEMMED
IC
CM95
WO
 $ [***]
 $ [***]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


A-3
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

--------------------------------------------------------------------------------




130582
IMP CAST SZ 3 FEM RT STEMMED
IC
CM95
WO
 $ [***]
 $ [***]
130583
IMP CAST SZ 4 FEM LT STEMMED
IC
CM95
WO
 $ [***]
 $ [***]
130584
IMP CAST SZ 4 FEM RT STEMMED
IC
CM95
WO
 $ [***]
 $ [***]
130585
IMP CAST SZ 5 FEM LT STEMMED
IC
CM95
WO
 $ [***]
 $ [***]
130586
IMP CAST SZ 5 FEM RT STEMMED
IC
CM95
WO
 $ [***]
 $ [***]
130587
IMP CAST SZ 1 FEM LT STEMMED
IC
CM95
WO
 $ [***]
 $ [***]
130588
IMP CAST SZ 1 FEM RT STEMMED
IC
CM95
WO
 $ [***]
 $ [***]
130589
IMP CAST SZ 2 FEM LT STEMMED
IC
CM95
WO
 $ [***]
 $ [***]
130590
IMP CAST SZ 2 FEM RT STEMMED
IC
CM95
WO
 $ [***]
 $ [***]
130591
IMP CAST SZ 3 FEM LT STEMMED
IC
CM95
WO
 $ [***]
 $ [***]
130592
IMP CAST SZ 3 FEM RT STEMMED
IC
CM95
WO
 $ [***]
 $ [***]
130593
IMP CAST SZ 4 FEM LT STEMMED
IC
CM95
WO
 $ [***]
 $ [***]
130594
IMP CAST SZ 4 FEM RT STEMMED
IC
CM95
WO
 $ [***]
 $ [***]
130595
IMP CAST SZ 5 FEM LT STEMMED
IC
CM95
WO
 $ [***]
 $ [***]
130596
IMP CAST SZ 5 FEM RT STEMMED
IC
CM95
WO
 $ [***]
 $ [***]
130815
IMP CUP CAST 56 X 68 CNSR+
IC
CM64
WO
 $ [***]
 $ [***]
131199
IMP CAST SZ 75 FEM RT PRIM NP
IC
CM95
WO
 $ [***]
 $ [***]
131495
IMP BASE SZ 3/2+ KNE CC ADV
IC
CM95
WO
 $ [***]
 $ [***]
131496
IMP BASE SZ 4/3+ KNE CC ADV
IC
CM95
WO
 $ [***]
 $ [***]
131648
INST CAST TRL FEM LT SZ 1
IC
CM95
WO
 $ [***]
 $ [***]
131649
INST CAST TRL FEM RT SZ 1
IC
CM95
WO
 $ [***]
 $ [***]
131650
INST CAST TRL FEM LT SZ 2
IC
CM95
WO
 $ [***]
 $ [***]
131651
INST CAST TRL FEM RT SZ 2
IC
CM95
WO
 $ [***]
 $ [***]
131652
INST CAST TRL FEM LT SZ 3
IC
CM95
WO
 $ [***]
 $ [***]
131653
INST CAST TRL FEM RT SZ 3
IC
CM95
WO
 $ [***]
 $ [***]
131654
INST CAST TRL FEM LT SZ 4
IC
CM95
WO
 $ [***]
 $ [***]
131655
INST CAST TRL FEM RT SZ 4
IC
CM95
WO
 $ [***]
 $ [***]
131656
INST CAST TRL FEM LT SZ 5
IC
CM95
WO
 $ [***]
 $ [***]
131657
INST CAST TRL FEM RT SZ 5
IC
CM95
WO
 $ [***]
 $ [***]
132599
INST CAST TRL FEM RT SZ 1.5
IC
CM95
WO
 $ [***]
 $ [***]
132744
COMP HD 36-37MM HIP CC BPLR
IC
CM64
WO
 $ [***]
 $ [***]
132747
COMP HD 42-43MM HIP CC BPLR
IC
CM64
WO
 $ [***]
 $ [***]
132748
COMP HD 44-45MM HIP CC BPLR
IC
CM64
WO
 $ [***]
 $ [***]
132749
COMP HD 46-47MM HIP CC BPLR
IC
CM64
WO
 $ [***]
 $ [***]
132909
COMP HD 48-49MM HIP CC BPLR
IC
CM64
WO
 $ [***]
 $ [***]
132910
COMP HD 50-51MM HIP CC BPLR
IC
CM64
WO
 $ [***]
 $ [***]
132911
COMP HD 52-53MM HIP CC BPLR
IC
CM64
WO
 $ [***]
 $ [***]
132912
COMP HD 54-55MM HIP CC BPLR
IC
CM64
WO
 $ [***]
 $ [***]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


A-4
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

--------------------------------------------------------------------------------




132913
COMP HD 56-57MM HIP CC BPLR
IC
CM64
WO
 $ [***]
 $ [***]
132963
COMP HD 60-61MM HIP CC BPLR
IC
CM64
WO
 $ [***]
 $ [***]
134744
IMP CAST SZ 2 FEM LT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
134745
IMP CAST SZ 2 FEM RT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
134746
IMP CAST SZ 3 FEM LT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
134747
IMP CAST SZ 3 FEM RT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
134748
IMP CAST SZ 4 FEM LT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
134749
IMP CAST SZ 4 FEM RT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
134878
IMP CAST POR SZ 2 FEM LT KNE
IC
CM95
WO
 $ [***]
 $ [***]
134879
IMP CAST POR SZ 2 FEM RT KNE
IC
CM95
WO
 $ [***]
 $ [***]
134880
IMP CAST POR SZ 3 FEM LT KNE
IC
CM95
WO
 $ [***]
 $ [***]
134881
IMP CAST POR SZ 3 FEM RT KNE
IC
CM95
WO
 $ [***]
 $ [***]
134882
IMP CAST POR SZ 4 FEM LT KNE
IC
CM95
WO
 $ [***]
 $ [***]
134883
IMP CAST POR SZ 4 FEM RT KNE
IC
CM95
WO
 $ [***]
 $ [***]
134898
INST CAST TRL FEM LT SZ 2
IC
CM95
WO
 $ [***]
 $ [***]
134899
INST CAST TRL FEM RT SZ 2
IC
CM95
WO
 $ [***]
 $ [***]
134900
INST CAST TRL FEM LT SZ 3
IC
CM95
WO
 $ [***]
 $ [***]
134901
INST CAST TRL FEM RT SZ 3
IC
CM95
WO
 $ [***]
 $ [***]
134902
INST CAST TRL FEM LT SZ 4
IC
CM95
WO
 $ [***]
 $ [***]
134903
INST CAST TRL FEM RT SZ 4
IC
CM95
WO
 $ [***]
 $ [***]
137941
IMP CAST SZ 1 FEM LT NP KNE
IC
CM95
WO
 $ [***]
 $ [***]
137942
IMP CAST SZ 2 FEM LT NP KNE
IC
CM95
WO
 $ [***]
 $ [***]
137945
IMP CAST SZ 1 FEM RT NP KNE
IC
CM95
WO
 $ [***]
 $ [***]
137946
IMP CAST SZ 2 FEM RT NP KNE
IC
CM95
WO
 $ [***]
 $ [***]
138066
IMP CAST SZ 1 FEM LT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138067
IMP CAST SZ 1 FEM RT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138068
IMP CAST SZ 2 FEM LT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138069
IMP CAST SZ 2 FEM RT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138070
IMP CAST SZ 3 FEM LT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138071
IMP CAST SZ 3 FEM RT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138072
IMP CAST SZ 4 FEM LT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138073
IMP CAST SZ 4 FEM RT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138074
IMP CAST SZ 5 FEM LT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138075
IMP CAST SZ 5 FEM RT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138076
IMP CAST SZ 6 FEM LT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138077
IMP CAST SZ 6 FEM RT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138078
IMP CAST SZ 7 FEM LT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138079
IMP CAST SZ 7 FEM RT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


A-5
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

--------------------------------------------------------------------------------




138080
IMP CAST SZ 8 FEM LT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138081
IMP CAST SZ 8 FEM RT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138090
IMP CAST SZ 1 FEM LT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138091
IMP CAST SZ 1 FEM RT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138092
IMP CAST SZ 2 FEM LT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138093
IMP CAST SZ 2 FEM RT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138094
IMP CAST SZ 3 FEM LT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138095
IMP CAST SZ 3 FEM RT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138096
IMP CAST SZ 4 FEM LT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138097
IMP CAST SZ 4 FEM RT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138098
IMP CAST SZ 5 FEM LT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138099
IMP CAST SZ 5 FEM RT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138100
IMP CAST SZ 6 FEM LT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138101
IMP CAST SZ 6 FEM RT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138102
IMP CAST SZ 7 FEM LT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138103
IMP CAST SZ 7 FEM RT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138104
IMP CAST SZ 8 FEM LT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138105
IMP CAST SZ 8 FEM RT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138106
IMP CAST SZ 3 FEM LT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138107
IMP CAST SZ 3 FEM RT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138108
IMP CAST SZ 4 FEM LT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138109
IMP CAST SZ 4 FEM RT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138110
IMP CAST SZ 5 FEM LT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138111
IMP CAST SZ 5 FEM RT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138112
IMP CAST SZ 6 FEM LT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
138113
IMP CAST SZ 6 FEM RT KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
140100
COMP HD 40-41MM RED HIP CC
IC
CM64
WO
 $ [***]
 $ [***]
140101
COMP HD 42-43MM RED HIP CC
IC
CM64
WO
 $ [***]
 $ [***]
140102
COMP HD 44-45MM RED HIP CC
IC
CM64
WO
 $ [***]
 $ [***]
140103
COMP HD 46-47MM RED HIP CC
IC
CM64
WO
 $ [***]
 $ [***]
140104
COMP HD 48-49MM RED HIP CC
IC
CM64
WO
 $ [***]
 $ [***]
140105
COMP HD 50-51MM RED HIP CC
IC
CM64
WO
 $ [***]
 $ [***]
140106
COMP HD 52-53MM RED HIP CC
IC
CM64
WO
 $ [***]
 $ [***]
140107
COMP HD 54-55MM RED HIP CC
IC
CM64
WO
 $ [***]
 $ [***]
141811
IMP BASE SZ 3 KNE CC 913 CST
IC
CM95
WO
 $ [***]
 $ [***]
142255
IMP CAST SZ 1 LT TIB BASE KNE
IC
CM95
WO
 $ [***]
 $ [***]
142256
IMP CAST SZ 1 RT TIB BASE KNE
IC
CM95
WO
 $ [***]
 $ [***]
142257
IMP CAST SZ 2 LT TIB BASE KNE
IC
CM95
WO
 $ [***]
 $ [***]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


A-6
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

--------------------------------------------------------------------------------




142258
IMP CAST SZ 2 RT TIB BASE KNE
IC
CM95
WO
 $ [***]
 $ [***]
142259
IMP CAST SZ 2+ LT TIB BASE KNE
IC
CM95
WO
 $ [***]
 $ [***]
142260
IMP CAST SZ 2+ RT TIB BASE KNE
IC
CM95
WO
 $ [***]
 $ [***]
142261
IMP CAST SZ 3 LT TIB BASE KNE
IC
CM95
WO
 $ [***]
 $ [***]
142262
IMP CAST SZ 3 RT TIB BASE KNE
IC
CM95
WO
 $ [***]
 $ [***]
142263
IMP CAST SZ 4 LT TIB BASE KNE
IC
CM95
WO
 $ [***]
 $ [***]
142264
IMP CAST SZ 4 RT TIB BASE KNE
IC
CM95
WO
 $ [***]
 $ [***]
142265
IMP CAST SZ 5 LT TIB BASE KNE
IC
CM95
WO
 $ [***]
 $ [***]
142266
IMP CAST SZ 5 RT TIB BASE KNE
IC
CM95
WO
 $ [***]
 $ [***]
142267
IMP CAST SZ 6 LT TIB BASE KNE
IC
CM95
WO
 $ [***]
 $ [***]
142268
IMP CAST SZ 6 RT TIB BASE KNE
IC
CM95
WO
 $ [***]
 $ [***]
142269
IMP CAST SZ 6+ LT TIB BASE KNE
IC
CM95
WO
 $ [***]
 $ [***]
142270
IMP CAST SZ 6+ RT TIB BASE KNE
IC
CM95
WO
 $ [***]
 $ [***]
142271
IMP CAST SZ 7 LT TIB BASE KNE
IC
CM95
WO
 $ [***]
 $ [***]
142272
IMP CAST SZ 7 RT TIB BASE KNE
IC
CM95
WO
 $ [***]
 $ [***]
142273
IMP CAST SZ 8 LT TIB BASE KNE
IC
CM95
WO
 $ [***]
 $ [***]
142274
IMP CAST SZ 8 RT TIB BASE KNE
IC
CM95
WO
 $ [***]
 $ [***]
142275
IMP CAST SZ 8+ LT TIB BASE KNE
IC
CM95
WO
 $ [***]
 $ [***]
142276
IMP CAST SZ 8+ RT TIB BASE KNE
IC
CM95
WO
 $ [***]
 $ [***]
142844
IMP BASE SZ 1 KNE CC 913 CST
IC
CM95
WO
 $ [***]
 $ [***]
142845
IMP BASE SZ 2 KNE CC 913 CST
IC
CM95
WO
 $ [***]
 $ [***]
142847
IMP BASE SZ 4 KNE CC 913 CST
IC
CM95
WO
 $ [***]
 $ [***]
142848
IMP BASE SZ 5 KNE CC 913 CST
IC
CM95
WO
 $ [***]
 $ [***]
142849
IMP BASE SZ 5+ KNE CC 913 CST
IC
CM95
WO
 $ [***]
 $ [***]
 
IMP CAST SZ 1 RX FEM NP KNE
IC
CM95
WO
 $ [***]
 $ [***]
142894
IMP CAST SZ 3 RX FEM NP KNE
IC
CM95
WO
 $ [***]
 $ [***]
142895
IMP CAST SZ 4 RX FEM NP KNE
IC
CM95
WO
 $ [***]
 $ [***]
142896
IMP CAST SZ 5 RX FEM NP KNE
IC
CM95
WO
 $ [***]
 $ [***]
142899
IMP CAST SZ 3 RS FEM NP KNE
IC
CM95
WO
 $ [***]
 $ [***]
143472
IMP CAST 29MM PAT KNE CC ADVC
IC
CM95
WO
 $ [***]
 $ [***]
143473
IMP CAST 32MM PAT KNE CC ADVC
IC
CM95
WO
 $ [***]
 $ [***]
143474
IMP CAST 35MM PAT KNE CC ADVC
IC
CM95
WO
 $ [***]
 $ [***]
144723
IMP BASE SZ 1+ KNE CC 913 CST
IC
CM95
WO
 $ [***]
 $ [***]
144724
IMP BASE SZ 2+ KNE CC 913 CST
IC
CM95
WO
 $ [***]
 $ [***]
144725
IMP BASE SZ 3+ KNE CC 913 CST
IC
CM95
WO
 $ [***]
 $ [***]
144726
IMP BASE SZ 4+ KNE CC 913 CST
IC
CM95
WO
 $ [***]
 $ [***]
145832
IMP CAST SZ 2 FEM LT NP KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
145833
IMP CAST SZ 2 FEM RT NP KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


A-7
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

--------------------------------------------------------------------------------




145834
IMP CAST SZ 3 FEM LT NP KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
145835
IMP CAST SZ 3 FEM RT NP KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
145836
IMP CAST SZ 4 FEM LT NP KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
145837
IMP CAST SZ 4 FEM RT NP KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
145838
IMP CAST SZ 2 FEM LT PC KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
145839
IMP CAST SZ 2 FEM RT PC KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
145840
IMP CAST SZ 3 FEM LT PC KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
145841
IMP CAST SZ 3 FEM RT PC KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
145842
IMP CAST SZ 4 FEM LT PC KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
145843
IMP CAST SZ 4 FEM RT PC KNE CC
IC
CM95
WO
 $ [***]
 $ [***]
145950
IMP CUP CAST 36 X 42 CNSR
IC
CM64
WO
 $ [***]
 $ [***]
145951
IMP CUP CAST 38 X 44 CNSR
IC
CM64
WO
 $ [***]
 $ [***]
145952
IMP CUP CAST 40 X 46 CNSR
IC
CM64
WO
 $ [***]
 $ [***]
145953
IMP CUP CAST 42 X 48 CNSR
IC
CM64
WO
 $ [***]
 $ [***]
145954
IMP CUP CAST 44 X 50 CNSR
IC
CM64
WO
 $ [***]
 $ [***]
145955
IMP CUP CAST 46 X 52 CNSR
IC
CM64
WO
 $ [***]
 $ [***]
145956
IMP CUP CAST 48 X 54 CNSR
IC
CM64
WO
 $ [***]
 $ [***]
145957
IMP CUP CAST 50 X 56 CNSR
IC
CM64
WO
 $ [***]
 $ [***]
145958
IMP CUP CAST 52 X 58 CNSR
IC
CM64
WO
 $ [***]
 $ [***]
145959
IMP CUP CAST 54 X 60 CNSR
IC
CM64
WO
 $ [***]
 $ [***]
145960
IMP CUP CAST 56 X 62 CNSR
IC
CM64
WO
 $ [***]
 $ [***]
145961
IMP CUP CAST 58 X 64 CNSR
IC
CM64
WO
 $ [***]
 $ [***]
145962
IMP CUP CAST 60 X 66 CNSR
IC
CM64
WO
 $ [***]
 $ [***]
146164
IMP BASE TIB SZ 1 CASTING CC
IC
CM95
WO
 $ [***]
 $ [***]
146165
IMP BASE TIB SZ 5 / 4+ CASTING
IC
CM95
WO
 $ [***]
 $ [***]
146166
IMP BASE TIB SZ 6 / 5+ CASTING
IC
CM95
WO
 $ [***]
 $ [***]
146167
IMP CAST TIB SZ 2.5 TIB BASE
IC
CM95
WO
 $ [***]
 $ [***]
146481
IMP BASE TIB SZ 2 / 1+ CASTING
IC
CM95
WO
 $ [***]
 $ [***]
146482
IMP BASE TIB SZ 3 / 2+ CASTING
IC
CM95
WO
 $ [***]
 $ [***]
146483
IMP BASE TIB SZ 4 / 3+ CASTING
IC
CM95
WO
 $ [***]
 $ [***]
146606
IMP BASE SZ 2+ / 3 KNE CC ADVC
IC
CM95
WO
 $ [***]
 $ [***]
146607
IMP BASE SZ 3+ / 4 KNE CC ADVC
IC
CM95
WO
 $ [***]
 $ [***]
146805
IMP SPIKED CUP SOLID 56MM OD
IC
CM14
WO
 $ [***]
 $ [***]
3110004120
CASTING SHELL BIPOLAR 41
IC
CM64
WO
 $ [***]
 $ [***]
3110004320
CASTING SHELL BIPOLAR 43
IC
CM64
WO
 $ [***]
 $ [***]
3110004520
CASTING SHELL BIPOLAR 45
IC
CM64
WO
 $ [***]
 $ [***]
3110004820
CASTING SHELL BIPOLAR 48
IC
CM64
WO
 $ [***]
 $ [***]
3110005020
CASTING SHELL BIPOLAR 50
IC
CM64
WO
 $ [***]
 $ [***]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


A-8
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

--------------------------------------------------------------------------------




3110005320
CASTING SHELL BIPOLAR 53
IC
CM64
WO
 $ [***]
 $ [***]
3608000420
CAST HEMI 43/47MM
IC
CM64
WO
 $ [***]
 $ [***]
3608000820
CAST HEMI 48/52MM
IC
CM64
WO
 $ [***]
 $ [***]
3608001220
CAST HEMI 53/57MM
IC
CM64
WO
 $ [***]
 $ [***]








A-9
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

--------------------------------------------------------------------------------






EXHIBIT B
Price Adjustments


The price of the Products shall be altered to reflect any movements in the
constituent elements of the alloy.


The metal mechanism is then applied as per the example below:


The Alloy Base Price (ABP) is calculated for each part, and is relative to the
alloy portion of the sales price for the part. Each main element (Co, Mo, and
Cr) is then referenced and its movement versus the base is recorded at the time
of setting the pricing for the next agreement.




Cobalt with Base Price (CoBP) at $19 per lb. represents 75.75% of the Alloy Base
Price (ABP) per piece.
Therefore, if the latest cobalt price has increased by 5% v the CoBP then:


ABP changes by 75.75% X 5% = 3.788%


Molybdenum with Base Price (MoBP) at $18.64 per lb represents 14.66% of the ABP
per piece. Therefore, if the latest molybdenum price has reduced by 10% v the
MoBP then:


ABP changes by 14.66% X -10% = -1.466%


Chromium with Base Price (CrBP) at $3.65 per lb represents 9.59% of the ABP per
piece. Therefore, if the latest chromium price has increased by 20% v the CrBP
then:
    
ABP changes by 9.59% X 20% = 1.918%


ASSUMING THE ABP is $10.00 ON A PARTICULAR PART THEN THE PRICE WILL CHANGE BY


3.788% + -1.466% + 1.918% = 4.24%
    
$10.00 X 4.24% = $0.42 PER PART




